DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2022 has been entered.

This Office action is in response to Applicant’s amendment filed June 9, 2022.  Applicant has amended claim 19.  Claim 23 has been cancelled.  New claim 36 has been added.  Currently, claims 19-21, 24-30 and 33-36 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20210323 and 20211020.

The rejection of claims 19-21, 24-30 and 33-35 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aubay et al, US 2004/0067864, is maintained for the reasons of record.

The provisional rejection of claims 19-21, 24-30 and 33-35 on the ground of nonstatutory double patenting as being unpatentable over claims 18-37 of copending Application No. 16/632,615 is maintained for the reasons of record.

                                NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 36 is rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aubay et al, US 2004/0067864.
Aubay et al, US 2004/0067864, discloses a composition for treating textile fiber articles containing an amphoteric polysaccharide (see abstract).  It is further taught by Aubay et al that the amphoteric polysaccharides contain both anionic substituted units and cationic substituted units, that the total degree of substitution for both anionic and cationic groups is 0.05-2.5, wherein the ratio of anionic substituted units to cationic substituted units is 99.5/0.5 to 50/50 (see paragraphs 10-14), that the molecular weight of the amphoteric polysaccharide is 10,000-2,000,000 (see paragraph 15), that suitable anionic substituted units include carboxylates, sulfonates, sulfates, phosphates and phosphonates (see paragraph 27), that suitable cationic substituted units include amino and ammonium groups (see paragraph 35), that preferred amphoteric polysaccharides include carboxymethyl hydroxypropyltrimethylammonium chloride guars and carboxymethyl hydroxypropyl hydroxypropyltrimethylammonium chloride guars (see paragraphs 95-97), and that the composition contains 0.05-3% by weight of the amphoteric polysaccharide (see paragraph 124 and page 14, claim 23), 3-40% by weight of anionic surfactants (see paragraphs 132-137), up to 5 milligrams of an enzyme, such as protease, amylase and lipase enzymes (see paragraphs 218-220), and 0.1-0.3% by weight of fragrances (see paragraph 241), per the requirements of the instant invention.  Specifically, note Amphoteric Polysaccharide Examples 1-3 in paragraphs 262-277, Detergent Formulation Example 4 in paragraph 278, and Detergent Formulation Example (F2) in paragraph 340.  Therefore, instant claim 36 is anticipated by Aubay et al, US 2004/0067864.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 36 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-37 of copending Application No. 16/632,615 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/632,615 claims a similar method for enhancing detergent properties by adding at least one amphoteric polysaccharide that has a DSanionic value greater than its DScationic value, such as carboxymethyl hydroxypropyltrimethylammonium chloride guar, to a detergent composition that contains a perfume, an anionic surfactant, and adjunct ingredients (see claims 18-37 of copending Application No. 16/632,615), as required in the instant claims.  Therefore, instant claim 36 is an obvious formulation in view of claims 18-37 of copending Application No. 16/632,615.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed June 9, 2022 have been fully considered but they are not persuasive.
Applicant argues that Aubay et al, US 2004/0067864, does not teach or suggest in general a method for enhancing the detergent properties of an enzyme in a detergent composition, as required by applicant in the instant claims.  However, the examiner respectfully disagrees.  Specifically, the examiner maintains that the instant claims require a method step of adding an amphoteric polysaccharide to a detergent composition and that Aubay et al clearly discloses that their composition adds an amphoteric polysaccharide (see paragraph 125).  Accordingly, the examiner asserts that the addition of the amphoteric polysaccharide to the detergent composition disclosed in Aubay et al would inherently meet the method disclosed in the instant claims.  Furthermore, the examiner maintains that Aubay et al clearly discloses that their amphoteric polysaccharides contain both anionic substituted units and cationic substituted units, that the total degree of substitution for both anionic and cationic groups is 0.05-2.5, wherein the ratio of anionic substituted units to cationic substituted units is 99.5/0.5 to 50/50 (see paragraphs 10-14), which would result in an amphoteric polysaccharide having a degree of anionic substitution greater than the degree of cationic substitution, per the requirements of the instant invention.
The examiner notes that applicant has requested that the obviousness-type double patenting rejection over copending Application No. 16/632,615 be held in abeyance until an indication of allowable subject matter in the instant application is identified.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
July 26, 2022